As filed with the Securities and Exchange Commission on December 27, 2016.Registration No. 333-201261 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549Post-Effective Amendment No. 1toFORM S-1REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 TERRA TECH CORP.(Exact name of registrant as specified in its charter) Nevada26-30626661(State or other jurisdiction ofincorporation or organization)(I.R.S. EmployerIdentification Number)4700 Von Karman, Suite 110Newport Beach, California 92660(855) 447-6967(Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices)Derek PetersonChief Executive Officer4700 Von Karman, Suite 110Newport Beach, California 92660(855) 447-6967(Name, address, including zip code, and telephone number, including area code, of agent for service)Copies to:Randolf W. Katz, Esq.Baker & Hostetler LLP600 Anton Boulevard, Suite 900Costa Mesa, California 92626-7221Telephone: (714) 966-8807Approximate date of commencement of proposed sale to the public:Not applicable. Removal from registration of securities that were not sold pursuant to the above referenced registration statement.If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.¨If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx(Do not check if a smaller reporting company) DEREGISTRATION OF SECURITIESThis Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) relates to the Registration Statement on Form S-1 (No. 333-201261) (the “Registration Statement”) filed by Terra Tech Corp. (the “Company”) on December 24, 2014, as amended by Amendment No. 1 on May 28, 2015, and Amendment No. 2 on June 25, 2015. The Company is filing this Post-Effective Amendment to withdraw and remove from registration the unissued and unsold shares of the Company’s common stock, $0.001 par value per share, issuable by the Company pursuant to the Registration Statement.In accordance with an undertaking made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any of its securities that remain unsold at the termination of the offering, the Company hereby removes from registration all such securities registered under the Registration Statement that remain unsold as of the date hereof. 2SIGNATURESPursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment to the Registration Statement and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Newport Beach, State of California, on the27th day of December, 2016. TERRA TECH CORP.By:/s/ Derek Peterson Derek PetersonPresident and Chief Executive OfficerNote: No other person is required to sign this Post-Effective Amendment to the Registration Statement in reliance on Rule 478 of the Securities Act of 1933, as amended. 3
